Case 1:15-cr-00111-TWP-MJD Document 155 Filed 12/11/20 Page 1 of 2 PageID #: 730
 AO 248 (Rev. S.D. Ind. 09/20) ORDER ON MOTION FOR SENTENCE REDUCTION UNDER 18 U.S.C. § 3582(c)(1)(A)



                             UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF INDIANA

 UNITED STATES OF AMERICA                                   Case No. 1:15-cr-111-TWP-MJD-2


                                                            ORDER ON MOTION FOR
                                                            SENTENCE REDUCTION UNDER
 v.
                                                            18 U.S.C. § 3582(c)(1)(A)
 LEPARIS SHIVERS                                            (COMPASSIONATE RELEASE)



        Upon motion of ☒ the defendant ☐ the Director of the Bureau of Prisons for a reduction

 in sentence under 18 U.S.C. § 3582(c)(1)(A), and after considering the applicable factors

 provided in 18 U.S.C. § 3553(a) and the applicable policy statements issued by the Sentencing

 Commission,

 IT IS ORDERED that the motion is:

 ☒ GRANTED. The defendant's previously imposed sentence of imprisonment of29months is

 reduced to time served as of December 16, 2020. The term of supervised release remains 3 years.

        ☒The defendant shall reside at the home of his mother in Rockford, Illinois, and must

        provide the complete address the residence upon release to the probation office in the

        district where the defendant will be released because was not included in the motion for

        sentence reduction.

        ☒ The defendant's previously imposed conditions of supervised release as set forth in the

        judgment of October 8, 2017, are unchanged except as follows:

        The first year of Defendant's supervised release will be served under conditions of home

        detention with GPS monitoring with permission to leave his residence with his probation

        officer's approval. Defendant is further ordered to comply with any period of quarantine
Case 1:15-cr-00111-TWP-MJD Document 155 Filed 12/11/20 Page 2 of 2 PageID #: 731
 AO 248 (Rev. S.D. Ind. 09/20) ORDER ON MOTION FOR SENTENCE REDUCTION UNDER 18 U.S.C. § 3582(c)(1)(A)



        due to the COVID-19 epidemic directed by medical staff and/or any state or local health

        authority, but he shall self-quarantine for no less than 14 days following his release from

        incarceration.

 ☒ OTHER:

 The Bureau of Prisons is ordered to release the defendant by 5:00 p.m. on Wednesday,

 December 16, 2020. The defendant's USM Number is 12752-028. Counsel for the United

 States is ordered to transmit this Order to the defendant's custodian within 24 hours after

 it is entered on the Court's docket.

 IT IS SO ORDERED.

 Dated: 12/11/2020
